Citation Nr: 1526255	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  09-11 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for pulmonary disability, to include chronic obstructive pulmonary disease (COPD) and emphysema, to include as secondary to service-connected asbestosis.

2.  Entitlement to an initial rating in excess of 60 percent for service-connected asbestosis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for PTSD.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to December 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision (PTSD), a December 2010 rating decision (asbestosis rating) and a May 2011 rating decision (COPD/emphysema and TDIU) of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.

In February 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In a May 2012 decision, the Board denied the issues of entitlement to service connection for COPD/emphysema, to include as secondary to service-connected asbestosis, entitlement to an initial rating in excess of 60 percent for service-connected asbestosis, whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD, and entitlement to a TDIU.  The Veteran appealed the Board's May 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court issued a Memorandum Decision, which vacated the Board's May 2012 decision.  The issues have been returned to the Board for review.  

In May 2012, the Board referred the issue of entitlement to service connection for anxiety and depression to the Agency of Original Jurisdiction (AOJ) for appropriate action.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The AOJ adjudicated the issue in a January 2014 rating decision.  The Veteran did not appeal the decision or present new and material evidence prior to expiration of the appeal period.    Nonetheless, to the extent that his symptoms of anxiety and depression are identified as symptoms of the Veteran's now service-connected PTSD, such symptoms will be encompassed by the PTSD.  

The issues of entitlement to service connection for pulmonary disability, to include COPD and emphysema, to include as secondary to service-connected asbestosis, entitlement to an initial rating in excess of 60 percent for service-connected asbestosis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed February 2006 decision, the Veteran's claim for entitlement to service connection for PTSD was denied.

2.  Some of the evidence received since the February 2006 rating decision is new and material evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for PTSD.

3.  The Veteran has a current diagnosis of PTSD related to a corroborated in-service stressor.



CONCLUSIONS OF LAW

1.  The February 2006 rating decision, with respect to the denial of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence having been received; the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

3.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Given the favorable disposition of the action herein, i.e., reopening and granting the issue of entitlement to service connection for PTSD, which is not prejudicial to the Veteran, discussion of VA's duty to notify and assist is not necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been presented, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

Historically, the Veteran's claim for entitlement to service connection for PTSD was denied by the AOJ in a February 2006 rating decision.  No appeal was taken from the determination.  New and material evidence was not received prior to expiration of the period to appeal.  The February 2006 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In May 2007, the Veteran requested that his claim for entitlement to service connection for PTSD be reevaluated.  

At the time of the last final rating decision in February 2006, the evidence consisted of the Veteran's service treatment records, service personnel records, the Veteran's statements, VA treatment records, and a VA examination report.  At the time of the February 2006 rating decision, the Veteran reported two stressors for PTSD.  He stated that while confined in service, he was assaulted by four marines, and that while in service, he was sexually assaulted by an officer.  The VA treatment records considered by the February 2006 rating decision included a diagnosis of PTSD based, in part, on the Veteran's assertions that in 1965, just prior to discharge, he was physically assaulted in the brig by four U.S. Marine Corps guards.  A January 2005 VA clinical record noted that the Veteran reported that he was sexually assaulted by an officer and it was too much of a shock for him at that time and he ended up going AWOL. A February 2006 VA examination report determined that the Veteran did not meet the criteria for PTSD.  He was diagnosed with alcohol dependence, in sustained remission, depression disorder with associated anxiety, and bipolar disorder (from chart record).  The February 2006 rating decision denied the Veteran's claim for service connection for PTSD because the Veteran did not have a verified stressor and because the February 2006 VA examination report was against a finding that the Veteran had PTSD.  

Since the February 2006 rating decision, the evidence contains VA medical treatment records, private medical treatment records, an April 2015 psychiatric evaluation, the Veteran's statements and testimony, and correspondence dated in January 2008, from a counselor at the Lincoln County, Oregon, Health and Human Services Department.  Some of the evidence includes a diagnosis of PTSD related to the Veteran's reported stressor of a sexual assault during active service.  For instance, a private psychiatric evaluation dated in April 2015 and prepared by M.L.C., MD, includes an Axis I diagnosis of PTSD.  Dr. M.L.C. opined that the PTSD was directly related to military sexual trauma where the Veteran was "assaulted repetitively" by a superior officer.  

As noted by the Court in the March 2014 Memorandum decision, the evidence of a current PTSD diagnosis constitutes new and material evidence.  The Court found that the PTSD diagnosis was "new" because it was received after the February 2006 rating decision and was material because it related to a previously unestablished fact-a current diagnosis of PTSD.  In combination with the other evidence of record, the current diagnosis of PTSD raised a reasonable possibility of substantiating the claim.  Specifically, the Court stated that the evidence of a current PTSD diagnosis that complied with the DSM-IV, taken with the other evidence including the numerous notations of PTSD related to military sexual trauma, may entitle the Veteran to a VA medical opinion addressing the etiology of his PTSD.  See Shade, 24 Vet. App. at 117.  The Board agrees.  Therefore, the Board finds that new and material evidence has been received and the claim of entitlement to service connection for PTSD is reopened.

Service Connection for PTSD

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

For cases certified to the Board prior to August 4, 2014 (such as the Veteran's case), a diagnosis of PTSD must be in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2013); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal assault cases).  The Board also acknowledges that the relevant VA regulation stipulates that if PTSD is based on an in-service personal assault, evidence from sources other than a Veteran's service records may corroborate his or her account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be used to corroborate the stressor.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

The Veteran contends that his PTSD is related to two stressors that occurred during active service.  As the Board is granting service connection for PTSD based on the Veteran's reported sexual assault, discussion will be limited to this particular stressor.  

With respect to the in-service stressor, a PTSD questionnaire signed and dated in October 2005 reveals the circumstances of the stressor.  The Veteran stated that he went to the "EM" club and talked to a man.  He stated that he went with him and the man drove to his apartment and informed the Veteran of his rank.  He told the Veteran to disrobe and get in his bed and the Veteran stated that he "molested me all night."  He reported that it occurred some time in the "mid year 65[.]"  

Review of the service personnel records shows a November 1965 sworn statement by the Veteran.  The Veteran denied participation in homosexual acts.  He stated that he met a dentist in April 1965 while drinking at an enlisted men's club.  He stated that he returned to the dentist's apartment, got undressed, and climbed into bed.  At that point, the dentist climbed into bed with him and grabbed the Veteran's penis.  According to the Veteran's statement, he [the Veteran] "shoved him off and got out of bed.  I got dress [sic] and made him drive me back to the base.  I guess I was too drunk to consider reporting him and after I sobered up I did not want to get involved.  This is all that there was to the incident."  A November 1965 report of a polygraph examination reflects that there was no attempt at deception by the Veteran in his denial of participation in a homosexual act.

The Veteran's service personnel records also show that the Veteran received non-judicial punishment in March 1965 for being drunk and disorderly (prior to the reported stressor), non-judicial punishment in April 1965 for damage to government property, non-judicial punishment in July 1965 for dereliction of performance of duty with 30 days of correctional custody, and non-judicial punishment in August 1965 for wrongful appropriation of a Bowie knife.  The records show a special court martial conviction for unauthorized absence in September 1965 with confinement at hard labor for two months.  

An October 1965 neuropsychiatric evaluation report shows that the Veteran was seen while confined to the U.S. Naval Station Brig for an offense of unauthorized absence of 23 days.  His unauthorized absence was motivated by a desire to get away from people he considered rough, crude, vulgar, and profane and having to take orders from such individuals.  The report reflects that the Veteran disliked his military assignment and locale, and spent most of his liberty drinking.  His mental status examination and psychological testing revealed a rather resentful, restless individual.  His thought content was centered on escaping service, his judgment was juvenile, his general level of maturity was below normal, and his service motivation was poor.  The diagnosis was passive aggressive personality.  The recommendation was that he be considered for Administrative Discharge in light of his "poor motivation and his questionable moral and ethical sense."

Concerning an in-service stressor, the stressor of a personal assault can be corroborated by sources other than the Veteran's service records.  However, in this case, the service personnel records indicate that the Veteran was assaulted by an officer during his period of active service.  The Board recognizes that the polygraph completed with the report of investigation to determine whether the Veteran engaged in homosexual acts shows that the Veteran denied engaging in any homosexual acts.  However, he did not deny that the assault occurred during which another man tried to molest him and touched his penis.  The Veteran now avers that he did not give the full details of the incident as he was afraid.  Indeed, Dr. M.L.C. noted that the Veteran now stated that he was intimidated by the rank of the officer, described being molested all night, was ashamed of his sexual assault and loath to openly confess to anyone the details of what occurred during the assault.  Dr. M.L.C. stated that the fact that the Veteran did not describe the extent of the assault for nearly forty years was "hardly surprising" and in no way a sign of "malingering or lack of veracity."  Dr. M.L.C. also noted review of the service personnel records and that the Veteran exhibited a drastic change in his behavior marked by multiple legal charges.  While the Veteran had one non-judicial punishment dated prior to the incident, the Board observes that there were several charges dated after the Veteran's reported stressor, including a period of being AWOL, derelict in performance of duty, and wrongful appropriation of a Bowie knife.  Dr. M.L.C. opined that the diagnosis of PTSD was directly related to military sexual trauma where the Veteran was assaulted repetitively by a superior officer.  A February 2005 VA progress note also diagnosed chronic, severe PTSD "resulting from MST [military sexual trauma], 1964, while serving in the Navy."  The VA psychologist who rendered that diagnosis also opined that the Veteran "shows no evidence of manipulation or malingering, nor does he suffer from a personality disorder, therefore the facts of his case may be taken at face value to represent the truth as he reports it."

With respect to the Veteran's stressor, it is the role of the Board as finder of fact to evaluate the credibility of the evidence and to determine the probative weight that is to be assigned to it.  38 U.S.C.A. § 1154(a); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As discussed above, the Veteran reported an assault that occurred during his period of active service.  The service personnel records show that the Veteran reported that another man tried to molest him during active service and touched his penis.  While the Veteran now describes a more detailed stressor than the incident as reported in the service personnel records, the Board finds that he is credible.  The Board finds it reasonable that the Veteran would be afraid to describe the full extent of his stressor during an investigation to determine whether he was a homosexual.  Furthermore, as noted above, medical opinion evidence may corroborate a personal assault stressor and multiple mental health professionals have found the Veteran's reported stressor to be credible.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  In light of the above and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the occurrence of the stressor.  The element of an in-service stressor has been met.  

Next, there is evidence linking the Veteran's diagnosed PTSD to his in-service stressor.  As noted above, VA medical treatment records have associated the Veteran's PTSD with military sexual trauma.  In addition, Dr. M.L.C. provided an Axis I diagnosis of PTSD and related the Veteran's PTSD to his in-service stressor.  The Board finds Dr. M.L.C.'s opinion to be highly probative as he referenced the Veteran's service personnel records, discussed the diagnostic criteria for PTSD (although specifically referencing the new DSM-V), and discussed the circumstances of the Veteran's reported stressor including behavioral changes during active service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Accordingly, as there is competent and probative evidence relating the PTSD to the Veteran's in-service stressor, the Board finds that service connection for PTSD is warranted.  38 C.F.R. § 3.304(f).  

Finally, in the Introduction of this decision, the Board noted that the January 2014 rating decision denied the issue of entitlement to service connection for anxiety and depression.  However, to the extent that the Veteran's diagnosed PTSD includes such symptoms, the Veteran's now service-connected PTSD will encompass such symptoms.  See generally Mittleider v. West, 11 Vet. App. 181 (1998).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted.  


REMAND

In the March 2014 Memorandum decision, the Court stated that the issue of entitlement to an initial rating in excess of 60 percent for service-connected asbestosis must be remanded for a new VA examination.  In this respect, the Court stated that the VA examinations were inadequate because there were no adequate Forced Volume Capacity (FVC) scores.  The Court stated that the April 2011 VA examiner did not perform pulmonary function tests (PFTs), but instead relied on the December 2010 PFT results.  The April 2011 examiner noted that the FVC scores were unreliable.  Without adequate FVC scores, the Court stated that the Board was unable to properly evaluate the Veteran's asbestosis.  The Board points out that the April 2011 VA examination was provided in order to determine the nature and etiology of the Veteran's COPD/emphysema and not to elicit current findings related to the severity of his service-connected asbestosis.  Even so, the April 2011 VA examiner noted that the two sets of PFTs were unreliable except for DLCO, but did not provide sufficient explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Under the General Rating Formula for Interstitial Lung Disease, a 100 percent rating is assigned for FVC of less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; where outpatient oxygen therapy is required.  Id.  The provisions of 38 C.F.R. § 4.96(d) note that PFTs are required except under certain special circumstances.  In this case, the Board finds that a new VA examination is required to provide a PFT to include findings for FVC and DLCO.  If the PFT results are not a valid indication of respiratory impairment in the Veteran's case, the examiner must explain why.  38 C.F.R. § 4.96(d) (3).  

The Board also finds that a new VA medical examination and opinion is required with respect to the nature and etiology of any pulmonary disability present.  The April 2011 VA examiner opined that the COPD/emphysema was not "secondary" to the asbestosis, but did not express an opinion as to whether the disability is aggravated by his service-connected asbestosis.  38 C.F.R. § 3.310 (2014).  

Finally, the issue of entitlement to a TDIU is inextricably intertwined with the issues that are the subject of this remand.  As such, appellate adjudication of the TDIU issue is deferred pending completion of the action requested below.  Further, as the Veteran is now service-connected for PTSD, the Board finds that the Veteran should be sent a new notice letter and application for TDIU and provided a new VA examination to determine the combined effects of his service-connected disabilities on his ability to work.  38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter and application with respect to his claim of entitlement to a TDIU.

2.  Request updated VA medical treatment records from the Portland VAMC.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any pulmonary disability present, to include chronic obstructive pulmonary disease (COPD) and/or emphysema.  The claims file must be reviewed by the examiner in connection with the examination.  Any tests and studies deemed necessary by the examiner should be conducted.  Following examination of the Veteran and review of the claims file, the examiner must respond to the following:  

a.  Is it at least as likely as not (50 percent probability or greater) that any pulmonary disability, to include COPD and emphysema, is related to active service?  

b.  Is it at least as likely as not (50 percent probability or greater) that any pulmonary disability, to include COPD and emphysema, was proximately caused by the Veteran's service-connected asbestosis.  

c.  Is it at least as likely as not (50 percent probability or greater) that any pulmonary disability, to include COPD and emphysema, was aggravated by the Veteran's service-connected asbestosis.  

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as compared to a temporary worsening of symptoms.

A complete rationale must be provided for any opinions expressed.

4.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his asbestosis.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary diagnostic testing must be done, including a PFT.  To properly rate this disability, the results of the PFT must indicate percentages of  FVC and DLCO.

If the examiner determines that the PFT results are not consistent with clinical findings and should not be used, the examiner must explain why they are not a valid indication of respiratory functional impairment.  

A complete rationale must be provided for any opinions expressed.

5.  Readjudicate the issue of entitlement to service connection for pulmonary disability.  

6.  Thereafter, schedule the Veteran for a VA examination to determine the functional impact of all of the Veteran's service-connected disabilities, considered in combination, on his ability to work.  The claims file must be made available to the examiner for review in conjunction with the examination.

The examiner is asked to comment on the functional impact of all of the Veteran's service-connected disabilities on his ability to work, consistent with his educational and occupational experience.

The examiner is directed to consider that the Veteran's educational history includes a few years of junior college (as reported by the Veteran) and occupational history of being a handyman, cab driver, limo driver, deck hand, and mechanic.

Rationale must be provided for the opinion proffered.

7.  After completion of the above and any other development indicated, readjudicate the issues on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney and provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


